Citation Nr: 0122202
Decision Date: 09/07/01	Archive Date: 12/03/01

DOCKET NO. 97-07 744               DATE SEP 07, 2001

On appeal from the Department of Veterans Affairs Regional Office
in Montgomery, Alabama

THE ISSUE

Entitlement to service connection for a disability involving the
eyes, to include myopic astigmatism, claimed as the residuals of
flash burns.

REPRESENTATION

Appellant represented by: The American Legion

ATTORNEY FOR THE BOARD

Amanda Blackmon, Counsel

INTRODUCTION

The appellant served on active duty from June 1983 to June 1987.

This matter comes before the Board of Veterans' Appeals (Board) on
appeal from a June 1996 rating decision by the Montgomery, Alabama
Department of Veterans Affairs (VA) Regional Office (RO). In
January 1999, the Board remanded this case for further development
of several issues then in appellate status. By rating decision,
dated in September 2000, the RO granted service connection for
several disabilities. The issue noted on the title page of this
decision represents the remaining issue in appellate status.

REMAND

There has been a significant change in the law during the pendency
of this appeal. On November 9, 2000, the Veterans Claims Assistance
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000)
(codified as amended at 38 U.S.C.A. 5100 et seq. (West Supp. 2001))
became law. The VCAA redefined the obligations of VA with respect
to the duty to assist and included an enhanced duty to notify a
claimant as to the information and evidence necessary to
substantiate a claim for VA benefits. This law also eliminated the
concept of a well-grounded claim and superseded the decision of the
United States Court of Appeals for Veterans Claims in Morton v.
West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. Gober,
No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam order), which
had held that VA could not assist in the development of a claim
that was not well grounded. This change in the law is applicable to
all claims filed on or after the date of enactment of the VCAA, or
filed before the date of enactment and not yet final as of that
date. VCAA, 7(a), 114 Stat. at 2099-2100; see also Karnas v.
Derwinski, 1 Vet. App. 308 (1991). The implementing regulations
were adopted on August 29, 2001. 66 Fed. Reg. 45,620 (Aug. 29,
2001) (to be codified as amended at 38 C.F.R 3.102 , 3.156(a),
3.159 and 3.326(a)).

- 2 -

Because of the change in the law brought about by the VCAA, a
remand in this case is required for compliance with the notice and
duty to assist provisions contained in the new law. In addition,
because the RO has not yet considered whether any additional
notification or development action is required under the VCAA and
the revised regulation, it would be potentially prejudicial to the
appellant if the Board were to proceed to issue a decision at this
time. See Bernard v. Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec.
Op. No. 16-92 (July 24, 1992) (published at 57 Fed. Reg. 49,747
(1992)). Therefore, for these reasons, a remand is required.

In an effort to assist the RO, the Board has reviewed the claims
file and identified certain assistance that must be rendered to
comply with the VCAA. However, it is the RO's responsibility to
ensure that all appropriate development is undertaken in this case.

A review of the evidence reflects that the entrance examination
showed uncorrected distant vision in the right eye of 20/25
correctable to 20/30. Uncorrected distant vision in the left eye
was 20/40 correctable to 20/20. Uncorrected near vision was J-4 in
both eyes correctable to J-2 in both eyes. Defective distant and
near vision were noted. The eyes were clinically evaluated as
normal.

During service several eye examinations were performed in
conjunction with arc welding flashburns and traumas. The separation
examination showed uncorrected distant vision of 20/20 in the right
eye and 20/40 in the left eye. The eyes were clinically evaluated
as normal.

In January 1999 the Board remanded this issue for an examination by
an ophthalmologist in order to determine the etiology of any eye
disability. The examination was conducted by a Doctor of Optometry
in May 1999. The examination report does not include x-rays of the
left orbit as requested by the Board. In a subsequent addendum the
examiner stated that the medical evidence did not support of a
finding of permanent damage or progression of defective vision. The
record showed that the appellant's flash burns were treated
appropriately with no residual problems. The examiner indicated in
multiple exams the appellant's vision was evaluated to be
defective, although corrected with

- 3 -

glasses. It was the examiner's opinion that the appellant's
defective vision was due to refractive error rather than a
pathological condition. The examiner then rendered an opinion that
"it is as least as likely [as] not that the veteran's eye condition
was aggravated by his military experience." These opinions appear
to be contradictory. The addendum also contains no specific
reference as to the relationship of any eye disorder and the
inservice traumas

Where the remand orders of the Board are not complied with, the
Board errs as a matter of law when it falls to ensure compliance.
Stegall v. West, 11 Vet. App. 268, 271 (1998). As such, the
additional development is required.

Accordingly, this case is REMANDED for the following:

1. The RO must review the claims file and ensure that all
notification and development action required by 38 U.S.C.A. 5102,
5103, and 5103A (West 1991 & Supp. 2001) and 66 Fed. Reg. 45,620
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R 3.102,
3.156(a), 3.159 and 3.326(a)) are fully complied with and
satisfied.

2. The RO should furnish the appellant the appropriate release of
information forms in order to obtain copies of all VA and private
medical records which are not on record pertaining to treatment for
any eye problems since the his release from active duty up to the
present.

3. The RO should request the Tuscaloosa VA medical facility to
furnish copies of all medical records pertaining to treatment for
the appellant's eyes from August 1999 to the present.

4. A VA examination should be conducted by an ophthalmologist in
order to determine the nature, severity

4 -

and etiology of any eye disability. The claimsfolder and a copy of
this Remand should be made available to the examiner for review
prior to the examination. In addition to a x-ray of the left orbit,
any other testing deemed necessary should be performed. The
examiner is requested to identify any refractive error present. In
conjunction with a review of the claims folder, it is requested
that the examiner render an opinion as to whether it is as likely
as not (50150) that any current eye disability is related to
service, particularly the flash burns and the eye trauma? The
examiner should also determine the etiology of any astigmatism
present, noting whether such astigmatism is congenital or
developmental in nature and, if so, the approximate date of onset
of such disorder and, if appropriate, whether such disorder
underwent a chronic increase in severity beyond normal progression
during service. The examiner should also provide rationales for his
or her opinions.

5. Thereafter, the RO should review the claims folder to ensure
that the foregoing requested development has been completed. In
particular, the RO should review the examination report to ensure
that it is responsive to and in compliance with the directives of
this remand and if not, the RO should implement corrective
procedures. See Stegall v. West, 11 Vet. App. 268 (1998).

6. Thereafter, the RO should readjudicate this claim. If the
benefit sought on appeal remains denied, the appellant and the
appellant's representative should be provided a supplemental
statement of the case (SSOC). The SSOC must contain notice of all
relevant actions taken on the claim for benefits, to include a
summary of the evidence and applicable law and regulations
considered pertinent to

- 5 -

the issue currently on appeal. An appropriate period of time should
be allowed for response.

Thereafter, the case should be returned to the Board, if in order.
The Board intimates no opinion as to the ultimate outcome of this
case. The appellant need take no action unless otherwise notified.

The appellant has the right to submit additional evidence and
argument on the matter or matters the Board has remanded to the
regional office. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO. The
law requires that all claims that are remanded by the Board of
Veterans' Appeals or by the United States Court of Appeals for
Veterans Claims for additional development or other appropriate
action must be handled in an expeditious manner. See The Veterans'
Benefits Improvements Act of 1994, Pub. L. No. 103-446, 302, 108
Stat. 4645, 4658 (1994), 38 U.S.C.A. 5101 (West Supp. 2001)
(Historical and Statutory Notes). In addition, VBA's Adjudication
Procedure Manual, M21-1, Part IV, directs the ROs to provide
expeditious handling of all cases that have been remanded by the
Board and the Court. See M21-1 , Part IV, paras. 8.44-8.45 and
38.02-38.03.

ROBERT P. REGAN
Member, Board of Veterans' Appeals

Under 38 U.S.C.A. 7252 (West 1991 & Supp. 2001), only a decision of
the Board of Veterans' Appeals is appealable to the United States
Court of Appeals for Veterans Claims. This remand is in the nature
of a preliminary order and does not constitute a decision of the
Board on the merits of your appeal. 38 C.F.R. 20.1100(b) (2000).

6 - 



